Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 1 of 46
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 2 of 46




     Attachment A
     Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 3 of 46




COVID-19 Daily Checklist – Warden/Administrative Duty Officer

ADO: ________________________________________________________ Date: __________________

 Daily activity (Completed during your assigned shift and turned into         Completed   ADO
 the Facility Warden Daily)                                                   (Yes/No/NA) Initials
 Receive update on any callouts, contacts for medical assistance, and
 signs of infection among the staff or detainees.
 Get update each AM on sick call trends, real numbers, and concerns of
 the providers and nursing staff.
 Communicate with local NIMS/EMA contacts to maintain knowledge of
 all changing conditions, plans, or instructions.
 Share information with all staff through the internal teleconference
 messages, emails, change notices, and meet with staff.
 Specifically approve any contractor access – emergency repairs only.
 Ensure that the WebEOC information is updated daily.
 Monitor local and national news for changing conditions.
 Check in with Safety and Security to ensure that Restrooms, door
 handles, gates, intercom boxes and other common high touch areas
 being cleaned.
 Receive updated list of high risk detainees and adjust plan as needed.
 Verify that staff are practicing the known and trained social distancing
 recommendations (avoiding handshakes, avoiding close contact in
 closed door meetings, using the teleconference options, covering coughs
 and sneezes, frequent handwashing, etc.)
 Verify that the COVID-19 signs are evident throughout the facility.
 Monitor staff for health and wellness; encourage staff to go home or
 stay home if they're feeling ill or showing any signs of illness.
 Verify staff are conducting the front lobby screening procedures
 (questions, forms, and temperature). Are they wearing their PPE?
 Verify that medical is taking detainee temperatures on all incoming and
 outgoing detainees.
 Remind staff and detainees of sanitation standards and safety practices
 during rounds
 Verify with safety, food service, and unit team that food safety, tray
 delivery, plastic gloves, hairnets and beard guards, etc. processes are
 being followed.
 Verify dining areas are being cleaned/sanitized before, during, and after
 each meal.
 Verify recreation areas and equipment, both indoor and outdoor, are
 sanitized in and out of the recreation session. Encourage outdoor rec.
 Verify with Safety and Security that laundering facilities – main laundry
 and unit based laundry machines are being sanitized
 Verify that keys, radios, OC and other security issued items are sanitized
 upon issue, during use, and upon their return.
 Review sanitation inspections and ensure they are being completed.




                                                                 CORECIVIC_CARRANZA000001
      Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 4 of 46




COVID-19 Daily Shift Checklist - Security

Shift: _________________ Shift Supervisor _________________________ Date: __________________

 Daily activity (Completed during your assigned shift and turned into the     Completed   Shift
 Facility Warden Daily)                                                       (Yes/No/NA) Sup/Asst
                                                                                          Initials
 Ensure that Restrooms, door handles, gates, intercom boxes and other
 common high touch areas being cleaned
 Verify that staff are practicing the known and trained social distancing
 recommendations (avoiding handshakes, avoiding close contact in closed
 door meetings, using the teleconference options, covering coughs and
 sneezes, frequent handwashing, etc.)
 Verify that the COVID-19 signs are evident throughout your area and the
 facility
 Monitor staff for health and wellness; encourage staff to go home or stay
 home if they're feeling ill or showing any signs of illness.
 Ensure that all facility vehicles are sanitized daily; before, during and
 after all transports. Refer to TransCor directions on this subject.
 Monitor food safety, tray delivery, plastic gloves, hairnets and beard
 guards, etc.
 Ensure dining areas are being cleaned/sanitized before, during, and after
 each meal.
 Verify staff are conducting the front lobby screening procedures
 (questions, forms, and temperature.) Are they wearing their PPE?
 Laundering facilities – main laundry and unit based laundry machines and
 carts are being sanitized.
 Ensure that keys, radios, OC and other security issued items are sanitized
 upon issue, during use, and upon return.
 Discuss sanitation standards and safety practices at shift briefing and
 during rounds with both staff and inmates.
 Conduct sanitation inspections in your areas of responsibility.
 Share information with all staff through the email, review change notices,
 and meet with staff at shift clock in/out, include COVID-19 info on shift
 briefings.
 Verification that ample supplies of hand soap and paper towels in all
 restrooms and common area break rooms. Check all sanitation supply
 inventories during rounds in all areas and contact Safety Manager before
 stock becomes low.
 Verify with intake Lieutenant that medical is taking detainee
 temperatures on all incoming and outgoing detainees.
 Verify during rounds that recreation areas and equipment, both indoor
 and outdoor, are sanitized before, during, and after recreation.


What do I need in my area? ______________________________________________________________




                                                                 CORECIVIC_CARRANZA000002
     Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 5 of 46




COVID-19 Shift Daily Checklist – Unit Management

Unit: ______________________ Unit Manager ______________________ Date: __________________

 Daily activity (Completed during your assigned shift and turned into the      Completed   Unit
 Facility Warden Daily)                                                        (Yes/No/NA) Manager
                                                                                           Initials
 Share information with all staff through email, change notices, and meet
 with staff.
 Ensure that Restrooms, door handles, gates, intercom boxes and other
 common high touch areas being cleaned.
 Verify that staff and detainees are practicing the known and trained social
 distancing recommendations (avoiding handshakes, avoiding close contact
 in closed door meetings, using the teleconference options, covering
 coughs and sneezes, frequent handwashing, etc.)
 Verify that the COVID-19 signs are evident throughout your area and the
 facility.
 Monitor staff for health and wellness; encourage staff to go home or stay
 home if they're feeling ill or showing any signs of illness.
 Monitor food safety, tray delivery, plastic gloves, hairnets and beard
 guards, etc.
 Ensure that all recreation areas and equipment, both indoor and outdoor,
 are being sanitized before, during, and after usage.
 Discuss sanitation standards and safety practices with staff and detainees
 daily.
 Conduct sanitation inspections in your areas of responsibility.
 Monitor detainee orderlies and porters ensuring that they have received
 the proper training, using PPE required by their cleaning supplies, have
 access to appropriate cleaning supplies, and supervision and follow up
 inspections by supervisors.
 Verification that ample supplies of hand soap and paper towels in all
 restrooms and common area break rooms. Check all sanitation supply
 inventories during rounds in all areas and contact Safety Manager before
 stock becomes low.
 Laundering facilities – unit based laundry carts are sanitized upon entry
 and exit of the pods


What do I need in my area? ______________________________________________________________




                                                                 CORECIVIC_CARRANZA000003
     Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 6 of 46




COVID-19 Daily Checklist – Safety Manager

Safety Manager: _______________________________________________ Date: __________________

 Daily activity (Completed during your assigned shift and turned into the     Completed   Initials
 Facility Warden Daily)                                                       (Yes/No/NA)
 Share information with all staff through emails, post notices, and meet
 with staff.
 Ensure that Restrooms, door handles, gates, intercom boxes and other
 common high touch areas being cleaned.
 Check on the inventory of sanitation supplies – This should be clearly
 delegated and documented listing of all supplies and par levels, based on
 population characteristics.
 Verify that facility PPE is secured and only issued with ADO or HSA
 permission.
 Verification that ample supplies of hand soap and paper towels in all
 restrooms and common area break rooms.
 Verify that staff are practicing the known and trained social distancing
 recommendations (avoiding handshakes, avoiding close contact in closed
 door meetings, using the teleconference options, covering coughs and
 sneezes, frequent handwashing, etc.)
 Ensure that the CoreCivic TV facility specified information is updated.
 Verify that the COVID-19 signs are evident throughout the facility.
 Monitor detainee orderlies and porters ensuring that they have received
 the proper training, using PPE required by their cleaning supplies, have
 access to appropriate cleaning supplies, and supervision and follow up
 inspections by supervisors.
 Monitor staff for health and wellness; encourage staff to go home or stay
 home if they're feeling ill or showing any signs of illness.
 Discuss sanitation standards and safety practices during rounds with both
 staff and inmates. Provide topics of discussion for shift briefings.
 Conduct sanitation inspections in your areas of responsibility.
 Monitor food safety, tray delivery, plastic gloves, hairnets and beard
 guards, etc.
 Ensure dining areas being cleaned/sanitized before, during, and after each
 meal.
 Verify staff are conducting the front lobby screening procedures
 (questions, forms, and temperature.) Are they wearing PPE?
 Verify recreation areas and equipment, both indoor and outdoor are
 sanitized in and out of the recreation session.
 Laundering facilities – main laundry and unit based laundry machines
 Ensure that keys, radios, OC and other security issued items are sanitized
 upon issue, during use, and upon return. Make sure they have sanitizer
 available.


What do I need in my area? ______________________________________________________________




                                                                CORECIVIC_CARRANZA000004
     Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 7 of 46




COVID-19 Daily Checklist – Medical

HSA: _________________________________________________________ Date: __________________

 Daily activity (Completed during your assigned shift and turned into       Completed     HSA/Clinical
 the Facility Warden Daily)                                                 (Yes/No/NA)   Supervisor
                                                                                          Initials
 Monitor and report any callouts, contacts for medical assistance, and
 signs of infection among the staff or detainees.
 Ensure that Restrooms, door handles, intercom boxes and other
 common high touch areas being cleaned in the medical department.
 Share information with all staff through the emails, change notices,
 and meet with staff.
 Verify that ample supplies of hand soap and paper towels are in all
 restrooms, exam rooms and break room in medical.
 Verify that staff are practicing the known and trained social distancing
 recommendations (avoiding handshakes, avoiding close contact in
 closed door meetings, using the teleconference options, covering
 coughs and sneezes, frequent handwashing, etc.)
 Report all staff call offs to the Warden/ADO.
 Verify that the COVID-19 signs are evident throughout your area.
 Monitor staff for health and wellness; encourage staff to go home or
 stay home if they're feeling ill or showing any signs of illness.
 Monitor the isolation plan for the medical holding cell areas.
 Verify that nursing staff are taking detainee temperatures on incoming
 and outgoing detainees.
 Discuss sanitation standards and safety practices during rounds with
 both staff and detainees.
 Conduct sanitation inspections in your areas of responsibility. Check
 all sanitation supply inventories during rounds in all areas and contact
 Safety Manager before stock becomes low.
 Monitor detainee orderlies and porters ensuring that they have
 received the proper training, using PPE required by their cleaning
 supplies, have access to appropriate cleaning supplies, and supervision
 and follow up inspections by supervisors.


What do I need in my area? ______________________________________________________________




                                                                  CORECIVIC_CARRANZA000005
     Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 8 of 46




COVID-19 Daily Checklist – Food Service

Food Service Manager: _________________________________________ Date: __________________

 Daily activity (Completed during your assigned shift and turned into the      Completed   Manager
 Facility Warden Daily)                                                        (Yes/No/NA) Initials
 Share information with all staff through the emails, change notices, and
 meet with staff.
 Ensure that Restrooms, door handles, intercom boxes and other common
 high touch areas being cleaned in your area.
 Verification that ample supplies of hand soap and paper towels in all
 restrooms and wash stations in your area.
 Verify that staff are practicing the known and trained social distancing
 recommendations (avoiding handshakes, avoiding close contact in closed
 door meetings, using the teleconference options, covering coughs and
 sneezes, frequent handwashing, etc.)
 Verify that the COVID-19 signs are evident throughout your area.
 Monitor staff for health and wellness; encourage staff to go home or stay
 home if they're feeling ill or showing any signs of illness.
 Monitor food safety, tray delivery, plastic gloves, hairnets and beard
 guards, etc.
 Ensure serving areas are being cleaned/sanitized before, during, and
 after each meal.
 Discuss sanitation standards and safety practices with both staff and
 detainee workers. Check all sanitation supply inventories during rounds
 in all areas and contact Safety Manager before stock becomes low.
 Conduct sanitation inspections in your areas of responsibility.
 Check all restrooms and handwashing stations hourly, and document
 those checks. Fill soap dispensers, check hot water temps, fill all paper
 towel dispensers, and ensure toilet paper is stocked.
 Take extra care to inspect all inmate workers coming into the
 department. Look for signs of illness; question them; look at hands,
 arms, and faces for any injuries or sores; inspect the uniforms for
 sanitation; double check all handwashing practices; and keep educating
 them they can impact the entire facility's health and safety if they're not
 extremely careful.
 Monitor detainee workers ensuring that they have received the proper
 training, using PPE required by their cleaning supplies, have access to
 appropriate cleaning supplies, and supervision and follow up inspections
 by supervisors.


What do I need in my area? ______________________________________________________________




                                                                  CORECIVIC_CARRANZA000006
     Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 9 of 46




COVID-19 Daily Checklist – Quality Assurance Manager

Quality Assurance Manager: _____________________________________ Date: __________________

 Daily activity (Completed during your assigned shift and turned into the   Completed   Manager
 Facility Warden Daily)                                                     (Yes/No/NA) Initials
 The QA Manager will log any Contract Specific Requests and monitor.
 (This will be facility specific info input by the QAM)
 Participate in all EOC and Managing Director calls to stay up to date on
 changing practices and expectations.




What do I need in my area? ______________________________________________________________




                                                                CORECIVIC_CARRANZA000007
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 10 of 46




     Attachment B
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 11 of 46
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 12 of 46
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 13 of 46
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 14 of 46
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 15 of 46




     Attachment C
         Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 16 of 46




0(',&$/ (0(5*(1&< $WWDFKPHQW  3DQGHPLF &RURQDYLUXV &29,' 3ODQ
,QWURGXFWLRQ Starting now, every CoreCivic facility should creatively and aggressively promote three
health habits that interrupt communicable disease and virus transmission: regular hand hygiene, respiratory
etiquette (coughing or sneezing into a sleeve or tissue); and avoiding touching one's mouth, nose, or eyes.

    ,       *HQHUDO ,QIRUPDWLRQ
Coronavirus (COVID-19) is a virus (more specifically, a coronavirus) identified as the cause of an outbreak
of respiratory illness first detected in Wuhan, China. Early on, many of the patients in the outbreak in Wuhan,
China reportedly had some link to a large seafood and animal market, suggesting animal-to-person spread.
However, a growing number of patients reportedly have not had exposure to animal markets, indicating
person-to-person spread is occurring. At this time, it’s unclear how easily or sustainably this virus is
spreading between people.

How it Spreads
Much is unknown about how COVID-19, a new coronavirus, spreads. Current knowledge is largely based
on what is known about similar coronaviruses. Coronaviruses are a large family of viruses that are common
in many different species of animals, including camels, cattle, cats, and bats. Rarely, animal coronaviruses
can infect people and then spread between people such as with MERS, SARS, and now with 2019-nCoV.

Most often, spread from person-to-person happens among close contacts (about 6 feet). Person-to-person
spread is thought to occur mainly via respiratory droplets produced when an infected person coughs or
sneezes, similar to how influenza and other respiratory pathogens spread. These droplets can land in the
mouths or noses of people who are nearby or possibly be inhaled into the lungs. It’s currently unclear if a
person can get COVID-19 by touching a surface or object that has the virus on it and then touching their
own mouth, nose, or possibly their eyes.

Typically, with most respiratory viruses, people are thought to be most contagious when they are most
symptomatic (the sickest).

It’s important to note that how easily a virus spreads person-to-person can vary. Some viruses are highly
contagious (like measles), while other viruses are less so. There is much more to learn about the
transmissibility, severity, and other features associated with COVID-19 and investigations are ongoing.




                                                      




                                                                      CORECIVIC_CARRANZA000012
        Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 17 of 46



Symptoms
For confirmed COVID-19 infections, reported illnesses have ranged from people with mild symptoms to
people being severely ill and dying. Symptoms can include:

    x Fever
    x Cough
    x Shortness of breath
CDC believes at this time that symptoms of COVID-19 may appear in as few as 2 days or as long as 14
after exposure. This is based on what has been seen previously as the incubation period of MERS viruses.

Prevention & Treatment
There is currently no vaccine to prevent COVID-19 infection. The best way to prevent infection is to avoid
being exposed to this virus. However, as a reminder, CDC always recommends everyday preventive
actions to help prevent the spread of respiratory viruses, including:

    x    Avoid close contact with people who are sick.
    x    Avoid touching your eyes, nose, and mouth with unwashed hands.
    x    Stay home when you are sick.
    x    Cover your cough or sneeze with a tissue, then throw the tissue in the trash.
    x    Clean and disinfect frequently touched objects and surfaces using a regular household cleaning
         spray or wipe.
    x    Follow CDC’s recommendations for using facemask.
             o CDC does not recommend that people who are well wear facemask to protect
                 themselves from respiratory viruses, including COVID-19.
             o Facemask should be used by people who show symptoms of coronavirus, in order to
                 protect others from the risk of getting infected. The use of facemasks is also crucial
                 for health workers and people who are taking care of someone in close settings (at home
                 or in a health care facility).
    x    Wash your hands often with soap and water for at least 20 seconds, especially after going to the
         bathroom; before eating; and after blowing your nose, coughing, or sneezing.
             o If soap and water are not readily available, use a non-alcohol-based hand sanitizer.
                 Always wash hands with soap and water if hands are visibly dirty.


Surveillance
Surveillance refers to the process of detecting and tracking diseases. Surveillance for coronavirus involves
screening for coronavirus symptoms (to rapidly identify coronavirus patients and isolate them); and
collecting, analyzing, and reporting data on individuals who are diagnosed with coronavirus-like illness.




                                                     


                                                                    CORECIVIC_CARRANZA000013
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 18 of 46
      Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 19 of 46



          b) Respiratory etiquette (coughing or sneezing into a sleeve or tissue)
          c) Avoid touching one's eyes, nose, and mouth
          Preparing for pandemic coronavirus involves improving compliance with these basic infection
          control measures, beginning now. Each facility should assure that adequate supplies and facilities
          are available for hand washing for both inmates/detainees and employees.

          Health care workers should have access to non-alcohol-based hand sanitizer. Provision of non-
          alcohol based hand rub via dispensers should be considered in key areas that lack facilities for
          hand washing, i.e., outside the dining hall, in the visitation area, etc.

          Provisions should be made for employees and visitors to wash their hands before and after they
          enter the facility. The triad of good health habits should be promoted in a variety of ways, i.e.,
          educational programs, posters, campaigns, and assessing adherence with hand washing
          recommendations.

     &RQGXFW IUHTXHQW HQYLURQPHQWDO FOHDQLQJV RI KLJK WRXFK DUHDV
       Another general infection control measure is to routinely clean surfaces that are frequently touched
       and therefore may become contaminated with germs. These can include door knobs, hand rails,
       keys, telephones, computer keyboards, etc. Increasing the frequency of environmental cleaning of
       these surfaces is a measure that can be initiated immediately, thereby limiting transmission of other
       infections such as the common cold, seasonal flu, and MRSA.

     6HSDUDWH WKH VLFN IURP WKH ZHOO
       Transmission of pandemic coronavirus can be prevented by separating those who are ill from those
       who have not been infected. In the event of pandemic coronavirus, several measures should be
       implemented to separate the sick from the well. Below in Table 2 are definitions of two important
       terms relating to separating the sick from the well and that are frequently confused with each other.

    ,,       *HQHUDO ,QVWUXFWLRQ

CORONAVIRUS MEDICAL ACTION PLAN
This emergency plan attempts to guide our CoreCivic facilities to:


    1.    Identify Suspects;
    2.    Isolate the Patient;
    3.    Test;
    4.    Treat; and
    5.    Protect the Uninfected.

     ,GHQWLI\ 6XVSHFWV
       While our ICE facilities and urban jails are at highest risk for the introduction of Coronavirus, the
       CDC reports increasing numbers of American patients having no known contacts with infected
       patients.

          During the Emergency period, nurses should meet every patient                     BEFORE      the
          detainee/inmate/resident enters the intake area. The subject should be asked:

          •    Have they traveled to China in the past 14 days or had close contact with a known Coronavirus
               patient?
          • Do they have fever, cough, or shortness of breath?
          If both EXPOSURE and ILLNESS are present, ISOLATE THE PATIENTS (See number 2 below)

          If only one is positive, ISOLATE the patient for 14 days and monitor. If negative test results for
          respiratory diseases, may release to population prior to 14 days.

                                                      


                                                                     CORECIVIC_CARRANZA000015
         Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 20 of 46




 ,VRODWH WKH 3DWLHQW

     •   Place a facemask on the patient. N95 respirator would be preferable, but a paper surgical
         mask may be used.
     •   Take the patient to a respiratory isolation room (negative pressure room). If a negative
         pressure is not available at the facility, contact the health department for nearest available
         resources (hospital, long-term treatment facility, etc.). If community resources are not
         available, place in unused housing unit.
     •   Nurse and accompanying custody staff are to wear Personal Protective Equipment (PPE)
             o PPE – Gown, gloves, eye protection, N95 or higher respirator
     •   Complete the Person Under Investigation Form (Attachment 1)
     •   Health Services Administrator shall immediately notify:
             o Warden
             o Chief Medical Officer (615) 263-3277
             o Regional Medical Doctor
             o Regional Health Director
             o Health Department

             $7 7+,6 )$&,/,7<          7+(    35,0$5<      +263,7$/      )25     ,10$7(5(6,'(17
             &$5(75($70(17 ,6




             $7 7+,6 )$&,/,7< 7+( 6(&21'$5< +263,7$/ )25 ,10$7(5(6,'(17
             &$5(75($70(17 ,6




   7HVW
•    Health Department will instruct you on how to perform the Coronavirus blood test
•    Follow Health Department recommendations for additional testing
•    As the tests return, enter on the Patient Under Investigation Form (Attachment 1)
•    If the test confirms Coronavirus, Health Services Administrator shall alert:
          o Warden
          o Warden to alert OPS Managing Director and Government Partner(s)
          o Chief Medical Officer (615) 263-3277
          o Regional Medical Doctor
          o Regional Health Director
          o Health Department

 7UHDW
   • There are no vaccines for Coronavirus
   • Symptomatic treatment
         o Acetaminophen

                                                 




                                                                    CORECIVIC_CARRANZA000016
    Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 21 of 46



            o Fluids
            o Rest
    •   Patients >60 and those with respiratory diseases are at greater risk of serious complications.
    •   Remember to wear PPE when with the patient
    •   By 14 days after symptoms present, you may release patient back to population

 3URWHFW WKH 8QLQIHFWHG
   a) Detainees/Inmates/Residents at Intake
      • All the detainees arriving within 6 feet of the Index patient are to be isolated for 14 days.
      • Facilities must pre-identify space for this purpose. If at all possible, cell-based housing unit
           shall be used. This cohort shall remain in the unit at all times and avoid face-to-face contact
           with others outside the cohort. Normal programming and services will be cancelled with the
           exception of medical services and any services that can safely be delivered to the isolation
           unit without placing additional staff within 6 feet of the isolated individuals. Custody and
           medical staff shall use PPE as noted in section 2 above, if and when they are required to
           be within 6 feet of these individuals.
      • Daily vital signs – Report fevers to physician
   b) Staff
      • Officers who need to interact with the index case need to use PPE
      • In the event that custody staff are exposed to the index case:
                o Remain home for 14 days following Health Department recommendations,
                    including their guidance on ability to cohabitate with others who will be at your
                    residence.
                o Monitor vital signs and symptoms of lower respiratory infections
                o Follow up with personal physician and health department




                                                  


                                                                   CORECIVIC_CARRANZA000017
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 22 of 46




     Attachment D
             Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 23 of 46




Attorney Client Communication
                    Attorney C   Redacted
&ƌŽŵ͗ ĞƌŬĞďŝůĞ͕             ф       ͘ĞƌŬĞďŝůĞΛĐŽƌĞĐŝǀŝĐ͘ĐŽŵх
^ĞŶƚ͗ tĞĚŶĞƐĚĂǇ͕ DĂƌĐŚ Ϯϱ͕ ϮϬϮϬ ϭϮ͗ϮϮ WD
               Redacted   Redacted                                       Redacted
                                                                             Redacted                                        Redacted
dŽ͗ ĂŬĞƌ͕ Z            фZ         ͘ĂŬĞƌΛĐŽƌĞĐŝǀŝĐ͘ĐŽŵх͖ ĞƌŬĞďŝůĞ͕             ф  ͘ĞƌŬĞďŝůĞΛĐŽƌĞĐŝǀŝĐ͘ĐŽŵх͖ ůƵĚǁŽƌƚŚ͕ W
           ůƵĚǁŽƌƚŚΛĐŽƌĞĐŝǀŝĐ͘ĐŽŵх͖ &ĞŶĚĞƌ͕ Redacted фRedacted ͘&ĞŶĚĞƌΛĐŽƌĞĐŝǀŝĐ͘ĐŽŵх͖ <ŽĞŚŶ͕ 
  Redacted                                                                                                 Redacted
фW
           <ŽĞŚŶΛĐŽƌĞĐŝǀŝĐ͘ĐŽŵх͖ >ĂZŽƐĞ͕ Redacted фRedacted ͘>ĂZŽƐĞΛĐŽƌĞĐŝǀŝĐ͘ĐŽŵх͖ >ŝŶĚĂŵŽŽĚ͕ 
  Redacted                                                                                                          Redacted
ф
  Redacted                                             Redacted   Redacted
ф          >ŝŶĚĂŵŽŽĚΛĐŽƌĞĐŝǀŝĐ͘ĐŽŵх͖ WŚŝůůŝƉƐ͕ D               фD         ͘WŚŝůůŝƉƐΛĐŽƌĞĐŝǀŝĐ͘ĐŽŵх
^ƵďũĞĐƚ͗ YhZEd/E ,/', Z/^< /EDd^Ͳd/E^ /E sZz &/>/dz ;ϬϬϮͿ

tĂƌĚĞŶƐ͗

WĞƌ ŽƵƌ ĚŝƐĐƵƐƐŝŽŶ ƚŽĚĂǇ͕ ƉůĞĂƐĞ ƐƉĞŶĚ ƚŝŵĞ ĞĚƵĐĂƚŝŶŐ Ăůů ƐƚĂĨĨ ĂŶĚ ŝŶŵĂƚĞƐ ŽŶ ƚŚĞƐĞ ŝŵƉŽƌƚĂŶƚ ŝƐƐƵĞƐ͘

dŚĂŶŬ ǇŽƵ͕
 Redacted


 L 7KLV HPDLO DQG DQ\ ILOHV WUDQVPLWWHG ZLWK LW DUH FRQILGHQWLDO DQG LQWHQGHG VROHO\ IRU WKH XVH RI WKH LQWHQGHG
UHFLSLHQW V  ,I \RX KDYH UHFHLYHG WKLV HPDLO LQ HUURU SOHDVH QRWLI\ WKH VHQGHU LPPHGLDWHO\ DQG GHOHWH WKLV H
PDLO DQG DQ\ DVVRFLDWHG ILOHV IURP \RXU V\VWHP LL 9LHZV RU RSLQLRQV SUHVHQWHG LQ WKLV HPDLO DUH VROHO\ WKRVH
RI WKH DXWKRU DQG GR QRW QHFHVVDULO\ UHSUHVHQW WKRVH RI &RUH&LYLF LLL 7KH UHFLSLHQW VKRXOG FKHFN WKLV HPDLO
DQG DQ\ DWWDFKPHQWV IRU WKH SUHVHQFH RI YLUXVHV 7KH FRPSDQ\ DFFHSWV QR OLDELOLW\ IRU HUURUV RU RPLVVLRQV
FDXVHG E\ HPDLO WUDQVPLVVLRQ RU DQ\ GDPDJH FDXVHG E\ DQ\ YLUXV WUDQVPLWWHG E\ RU ZLWK WKLV HPDLO 7KLV HPDLO
KDV EHHQ VFDQQHG IRU FRQWHQW DQG YLUXVHV E\ WKH %DUUDFXGD (PDLO 6HFXULW\ 6\VWHP




                                                                  

                                                                                 CORECIVIC_CARRANZA000018
    Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 24 of 46




  D/> DE'DEd K& Ks/Ͳϭϵ͗ YhZEd/E ,/', Z/^< /EDd^ͬd/E^ /E sZz &/>/dz

dŚĞ &^ ,ĞĂůƚŚ ^ĞƌǀŝĐĞƐ ŝǀŝƐŝŽŶ ůĞĂĚĞƌƐŚŝƉ ƚĞĂŵ ǁĂƐ ƚĂƐŬĞĚ ǁŝƚŚ ƉƌŽĚƵĐŝŶŐ Ă ƉůĂŶ ƚŽ ƋƵĂƌĂŶƚŝŶĞ
ŝŶŵĂƚĞƐͬĚĞƚĂŝŶĞĞƐ ǁŚŽ ĂƌĞ Ăƚ ŚŝŐŚĞƌ ƌŝƐŬ ŽĨ ƐĞƌŝŽƵƐ ĐŽŵƉůŝĐĂƚŝŽŶƐ ĨƌŽŵ Ks/Ͳϭϵ ĂŶĚ ŚĂǀĞ ŶŽƚ ďĞĞŶ
ĞǆƉŽƐĞĚ ƚŽ ƚŚĞ ǀŝƌƵƐ͕ ƐŽ ƚŚĂƚ ǁĞ ŵŝŶŝŵŝǌĞ ƚŚĞ ƌŝƐŬ ŽĨ ƚŚŝƐ ƐƉĞĐŝĨŝĐ ƉŽƉƵůĂƚŝŽŶ ĐŽŶƚƌĂĐƚŝŶŐ ƚŚĞ ǀŝƌƵƐ͘
'ĞŶĞƌĂů ƉŽƉƵůĂƚŝŽŶ ŝŶŵĂƚĞƐͬĚĞƚĂŝŶĞĞƐ ǁŚŽ ĂƌĞ Ăƚ ŚŝŐŚĞƐƚ ƌŝƐŬ ŽĨ ĚĞĂƚŚ ĨƌŽŵ Ks/Ͳϭϵ ;Ğ͘Ő͕͘ ĂŐĞ ϲϱ Žƌ
ŽůĚĞƌ͕ ŚĞĂƌƚ ĚŝƐĞĂƐĞ͕ ĚŝĂďĞƚĞƐ͕ ůƵŶŐ ĚŝƐĞĂƐĞ͕ ĞƚĐ͘Ϳ ďƵƚ ŚĂǀĞ ŶŽƚ ďĞĞŶ ĞǆƉŽƐĞĚ ƚŽ ƚŚĞ ǀŝƌƵƐ ǁŝůů ďĞ ŵŽǀĞĚ
ŝŶƚŽ ĐůĞĂŶ ŚŽƵƐŝŶŐ ƵŶŝƚƐͬƉŽĚƐ͕ ƐĞƉĂƌĂƚĞ ĨƌŽŵ ƚŚĞ ůŽǁĞƌ ƌŝƐŬ ƉŽƉƵůĂƚŝŽŶ ŽĨ ŝŶŵĂƚĞƐͬĚĞƚĂŝŶĞĞƐ͘ dŚŝƐ
ƌĞƐƚƌŝĐƚĞĚ ĂƌĞĂ ŽĨ ƚŚĞ ĨĂĐŝůŝƚǇ ǁŝůů ďĞ ĐŽŶƐŝĚĞƌĞĚ Ă ƉƌŽƚĞĐƚŝǀĞ ĂƌĞĂ͕ ĞƐƐĞŶƚŝĂůůǇ ƚŚĞ ŽƉƉŽƐŝƚĞ ŽĨ Ă
ĐŽŶƚĂŝŶŵĞŶƚ ĂƌĞĂ͕ ƚŚĞ ŽďũĞĐƚŝǀĞ ďĞŝŶŐ ƚŽ ŬĞĞƉ ƚŚĞ ƐƉĂĐĞ ĨƌĞĞ ŽĨ ƚŚĞ Ks/Ͳϭϵ ǀŝƌƵƐ͘ dŽ ĐƌĞĂƚĞ ĂŶ ĂĚĚĞĚ
ůĂǇĞƌ ŽĨ ĚĞĨĞŶƐĞ ƐŚŽƵůĚ Ks/Ͳϭϵ ĞŶƚĞƌ ƚŚĞ ĨĂĐŝůŝƚǇ͕ ƚŚĞ ƐĞƉĂƌĂƚĞ ƵŶŝƚƐͬƉŽĚƐ ŚŽƵƐŝŶŐ ƚŚĞ ŚŝŐŚĞƐƚ ƌŝƐŬ
ƉŽƉƵůĂƚŝŽŶ ǁŝůů ĂĚŚĞƌĞ ƚŽ ƚŚĞ ĨŽůůŽǁŝŶŐ ƉƌŽƚŽĐŽůƐ͘

    x   tĞ ƌĞĐŽŵŵĞŶĚ Ă ĚĞĚŝĐĂƚĞĚ ĐĂĚƌĞ ŽĨ ŶƵƌƐĞƐ͕ ƉƌŽǀŝĚĞƌƐ͕ ĂŶĚ ƐĞĐƵƌŝƚǇ ƐƚĂĨĨ ƐĞƌǀĞ ƚŚŝƐ ƉƌŽƚĞĐƚŝǀĞ
        ĂƌĞĂ͕ ŵŝŶŝŵŝǌŝŶŐ ƚŚĞ ƚƌĂŶƐŵŝƐƐŝŽŶ ŽĨ ƚŚĞ ǀŝƌƵƐ ĨƌŽŵ ŽƚŚĞƌ ƉĂƌƚƐ ŽĨ ƚŚĞ ĨĂĐŝůŝƚǇ Žƌ ĨƌĞĞ ǁŽƌůĚ ŝŶƚŽ
        ƚŚĞ ƉƌŽƚĞĐƚŝǀĞ ĂƌĞĂ͘
    x   ƚ Ă ŵŝŶŝŵƵŵ͕ ƐƚĂĨĨ ĞŶƚĞƌŝŶŐ ƚŚĞ ƉƌŽƚĞĐƚŝǀĞ ĂƌĞĂ ǁŝůů ďĞ ƐĐƌĞĞŶĞĚ Ăƚ ƚŚĞ ďĞŐŝŶŶŝŶŐ ŽĨ ƚŚĞŝƌ ƐŚŝĨƚ
        ĨŽƌ ŚĂǀŝŶŐ ƐǇŵƉƚŽŵƐ ĐŽŶƐŝƐƚĞŶƚ ǁŝƚŚ Ks/Ͳϭϵ ŝŶĨĞĐƚŝŽŶ͘ ^ƚĂĨĨ ǁŝůů ĂůƐŽ ďĞ ƚĞŵƉĞƌĂƚƵƌĞ ƚĞƐƚĞĚ
        ďĞĨŽƌĞ ĞĂĐŚ ƐŚŝĨƚ͘
    x   ůů ƉĞƌƐŽŶŶĞů ĞŶƚĞƌŝŶŐ ƚŚĞ ƐĞĐƵƌĞ ƵŶŝƚ ǁŝůů ǁĞĂƌ ƉƌŽƚĞĐƚŝǀĞ ŐĂƌŵĞŶƚƐ ;ŝ͘Ğ͕ ƉĂƉĞƌ ŝƐŽůĂƚŝŽŶ ŐŽǁŶƐ͕
        ƐŚŽĞ ĐŽǀĞƌƐ͕ ůĂƚĞǆ Žƌ ŶŝƚƌŝůĞ ŐůŽǀĞƐ͕ ĂŶĚ EͲϵϱ ŵĂƐŬƐͿ ƚŽ ĞŶƐƵƌĞ ƐƚĂĨĨ ĂƌĞ ĐůĞĂŶ ƵƉŽŶ ĞŶƚĞƌŝŶŐ ƚŚĞ
        ĂƌĞĂ ;ĂƐ ŽƉƉŽƐĞĚ ƚŽ ĐůĞĂŶŝŶŐ ƵƉŽŶ ůĞĂǀŝŶŐ ƚŚĞ ĐŽŶƚĂŝŶŵĞŶƚ ĂƌĞĂͿ͘ hƐŝŶŐ Ă ĚĞĚŝĐĂƚĞĚ ĐĂĚƌĞ ŽĨ
        ƐƚĂĨĨ͕ ĂƐ ŶŽƚĞĚ ĂďŽǀĞ͕ ǁŝůů ĞŶƐƵƌĞ ƐƚĂĨĨ ĚŽ ŶŽƚ ĐƌŽƐƐ ĐŽŶƚĂŵŝŶĂƚĞ ĂŶĚ ŝŶƚƌŽĚƵĐĞ Ks/Ͳϭϵ ŝŶƚŽ Ă
        ĐůĞĂŶ ĂƌĞĂ͘ >ŝŵŝƚŝŶŐ ƐƚĂĨĨ ŝŶ ƚŚŝƐ ĂƌĞĂ ĚƵƌŝŶŐ Ă ǁŽƌŬ ƐŚŝĨƚ ǁŝůů ĚĞĐƌĞĂƐĞ ƚŚĞ ŽǀĞƌƵƐĞ ŽĨ ƉĞƌƐŽŶĂů
        ƉƌŽƚĞĐƚŝǀĞ ĞƋƵŝƉŵĞŶƚ͘
    x   /ŶŵĂƚĞƐͬĚĞƚĂŝŶĞĞƐ ǁŝůů ďĞ ŵĂŶĂŐĞĚ ŝŶ Ă ŵĂŶŶĞƌ ƚŚĂƚ ĂǀŽŝĚƐ ĞǆƉŽƐƵƌĞ ƚŽ ůŽǁĞƌͲƌŝƐŬ
        ŝŶŵĂƚĞƐͬĚĞƚĂŝŶĞĞƐ ĂŶĚ ƐƚĂĨĨ ǁŚŽ ŚĂǀĞ ŶŽƚ ďĞĞŶ ĐůĞĂƌĞĚ ƚŽ ĞŶƚĞƌ ƚŚĞ ƉƌŽƚĞĐƚŝǀĞ ĂƌĞĂ͘
             o DĞĂůƐ ǁŝůů ďĞ ďƌŽƵŐŚƚ ƚŽ ƚŚĞ ƐĞĐƵƌĞĚ ƵŶŝƚ;ƐͿ͘
             o DĞĚŝĐĂů ƐĞƌǀŝĐĞƐ ǁŝůů ďĞ ĚĞůŝǀĞƌĞĚ ŝŶ ƚŚĞ ƐĞĐƵƌĞĚ ƵŶŝƚ;ƐͿ͘
             o ŶǇ ŝŶŵĂƚĞͬĚĞƚĂŝŶĞĞ ƐĞƌǀŝĐĞƐ Žƌ ƉƌŽŐƌĂŵŵŝŶŐ ǁŝůů ďĞ ƉƌŽǀŝĚĞĚ ŝŶ ƚŚĞ ƐĞĐƵƌĞĚ ƵŶŝƚ;ƐͿ Žƌ
                 ƐƵƐƉĞŶĚĞĚ͘
             o /ŶŵĂƚĞƐͬĚĞƚĂŝŶĞĞƐ ŝŶ ƚŚĞ ƐĞĐƵƌĞĚ ƵŶŝƚ;ƐͿ ǁŝůů ƵƚŝůŝǌĞ Ă ƐĞƉĂƌĂƚĞ ĂŶĚ ƐĞĐƵƌĞĚ ǇĂƌĚ ĨŽƌ
                 ƌĞĐƌĞĂƚŝŽŶ͘
             o ůů ƌĞĐĞƉƚŝŽŶ ĂŶĚ ĚŝƐĐŚĂƌŐĞ ĨŽƌ ŶĞĐĞƐƐĂƌǇ ŽƵƚͲŽĨͲĨĂĐŝůŝƚǇ ƚƌŝƉƐ ǁŝůů ŚĂƉƉĞŶ ǁŝƚŚŝŶ ƚŚĞ
                 ƐĞĐƵƌĞĚ ƵŶŝƚ͘
             o ŽŵŵƵŶŝĐĂƚŝŽŶ ǁŝƚŚ ĨĂŵŝůǇ ĂŶĚ ĨƌŝĞŶĚƐ ǁŝůů ďĞ ĨĂĐŝůŝƚĂƚĞĚ ǁŝƚŚŝŶ ƚŚĞ ƐĞĐƵƌĞ ĨĂĐŝůŝƚǇ͘
             o ŶǇ ŽƚŚĞƌ ƐĞƌǀŝĐĞ Žƌ ƉƌŽŐƌĂŵ ŶŽƚ ŵĞŶƚŝŽŶĞĚ ŚĞƌĞ ǁŝůů ďĞ ƉƌŽǀŝĚĞĚ ǁŝƚŚŝŶ ƚŚĞ ƉƌŽƚĞĐƚŝǀĞ
                 ĂƌĞĂ͕ ŝĨ ƉŽƐƐŝďůĞ͕ Žƌ ƐƵƐƉĞŶĚĞĚ͘ ^ƵƐƉĞŶƐŝŽŶ ŽĨ ĂŶǇ ĐŽŶƚƌĂĐƚƵĂůůǇ ƌĞƋƵŝƌĞĚ ĂĐƚŝǀŝƚŝĞƐ ŵƵƐƚ
                 ďĞ ƌĞůĂǇĞĚ ƚŽ ƚŚĞ ǁĂƌĚĞŶ ŽĨ ƚŚĞ ĨĂĐŝůŝƚǇ ĨŽƌ ƉĂƌƚŶĞƌ ĂƉƉƌŽǀĂů ƉƌŝŽƌ ƚŽ ƐƵƐƉĞŶƐŝŽŶ ŽĨ
                 ƐĞƌǀŝĐĞƐ͘
    x   dŚĞ ƉƌĞĨĞƌƌĞĚ ŵĞĚŝĐĂůͬŵĞŶƚĂů ŚĞĂůƚŚ ƉƌŽǀŝĚĞƌ ĞŶĐŽƵŶƚĞƌƐ ǁŝůů ďĞ ƚĞůĞŚĞĂůƚŚ͘
    x   ůů ƌŽƵƚŝŶĞ ĚĞŶƚĂů ĂŶĚ ŽƉƚŝĐĂů ƉƌĂĐƚŝĐĞ ;Ğ͘Ő͕͘ ĚĞŶƚĂů ĐůĞĂŶŝŶŐƐ͕ ĞǇĞ ĞǆĂŵƐ͕ ĞƚĐ͘Ϳ ǁŝůů ďĞ ƐƵƐƉĞŶĚĞĚ
        ƵŶůĞƐƐ ŶĞĐĞƐƐĂƌǇ͘
    x   ƚ ƚŚĞ ĞŶĚ ŽĨ ĞĂĐŚ ƐŚŝĨƚ͕ Ăůů ǁĂƐƚĞ ŵĂƚĞƌŝĂů ǁŝůů ďĞ ĚŝƐƉŽƐĞĚ ŽĨ ŝŶ ďŝŽŚĂǌĂƌĚ ďĂŐƐ͕ ĨŽůůŽǁŝŶŐ
        ŝŶĨĞĐƚŝŽŶ ĐŽŶƚƌŽů ƉƌĂĐƚŝĐĞƐ ŝŶ ƉŽůŝĐǇͬƐƚĂŶĚĂƌĚƐ ;Ğ͘Ő͕͘ ĚŽƵďůĞͲďĂŐŐŝŶŐͿ͘
    x   ůů ŵĞĚŝĐĂů ĞƋƵŝƉŵĞŶƚ ĂŶĚ ƐƵƌĨĂĐĞƐ ǁŝůů ďĞ ĐůĞĂŶĞĚ ĂŶĚ ĚŝƐŝŶĨĞĐƚĞĚ ĚĂŝůǇ͘




                                                                  CORECIVIC_CARRANZA000019
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 25 of 46




      Attachment E
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 26 of 46




                                                                        V   0000 0
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 27 of 46




                                CORECIVIC_CARRANZA000021
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 28 of 46




                                CORECIVIC_CARRANZA000022
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 29 of 46




      Attachment F
                                                                                                             Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 30 of 46




                                                                                               2019 Novel Coronavirus (2019-nCoV) 14-Day Symptom Monitoring Log
Name
Date of last contact with case
                                  The person under monitoring (PUM) should take their temperature twice a day, in the morning and evening. For each day of monitoring fill in the date, time when AM temp was taken, and AM temperature. Repeat for PM temperature information. Mark the
          Instructions:           symptoms below with ‘Y’ for Yes and ‘N’ for No. Don’t leave any spaces blank. Indicate if the PUM is taking any fever reducing medications (if 'Y', state reason for taking fever reducing medications in the Additional Notes section). Also indicate the location of the
                                  PUM and the jurisdiction performing the monitoring. Additional information can be written in the Additional Notes section.

   Day number (after last
                                           1                  2                 3                 4                  5                   6                  7                 8                   9                    10                   11                 12                13                14
    potential exposure)

Date
Time AM
Temperature AM
Time PM
Temperature PM
                                     AM        PM       AM        PM      AM        PM      AM        PM       AM        PM        AM        PM       AM        PM       AM       PM       AM         PM        AM          PM         AM        PM       AM        PM      AM        PM      AM        PM
Felt feverish
Cough
      Productive cough
      Dry cough
Shortness of breath/difficulty
breathing
Chills
Sore throat
Runny nose
Muscle aches
Fatigue
Headache
Abdominal pain/discomfort
Nausea
Diarrhea
Vomiting
Fever/pain reducers1
Location of PUM
Jurisdiction performing
monitoring
1
  Aspirin, Tylenol® (acetaminophen), paracetamol, Aleve® (naproxen), MOTRIN® or Advil® (ibuprofen). Temperature readings should be taken before the contact’s next dose of any such medication. If the PUM has taken a fever/pain reducing medication, please indicate medication and
reason for taking fever reducing medications in Additional Notes section.
Additional Notes (include
date):




Version 1.0 - Released 2/6/2020




                                                                                                                                                                                                                                                                    CORECIVIC_CARRANZA000023
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 31 of 46




     Attachment G
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 32 of 46
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 33 of 46
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 34 of 46
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 35 of 46




     Attachment H
      Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 36 of 46




Nevada Southern Detention Center

CHANGE NOTICE

Date:    May 19, 2020

To:      NSDC Staff

From          Jensen
         Safety Manager

SUBJ:    Disinfecting Keys


Effective immediately all keys will be dip in the disinfectant and dried off with the paper towels when
checking them out. Do not place wet keys back into the key box.




WHY: To minimize the introduction of COVID-19 into the facility




                                                                CORECIVIC_CARRANZA000027
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 37 of 46




                                           CORECIVIC_CARRANZA000028
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 38 of 46




                                           CORECIVIC_CARRANZA000029
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 39 of 46




                                           CORECIVIC_CARRANZA000030
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 40 of 46




       Attachment I
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 41 of 46




                                                                        CORECIVIC_CARRANZA000031
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 42 of 46




                                                                        CORECIVIC_CARRANZA000032
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 43 of 46




                                                                        CORECIVIC_CARRANZA000033
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 44 of 46




                                                                        CORECIVIC_CARRANZA000034
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 45 of 46




                                                                        CORECIVIC_CARRANZA000035
Case 2:20-cv-01586-GMN-DJA Document 12-2 Filed 09/17/20 Page 46 of 46




                                                                        CORECIVIC_CARRANZA000140
